Citation Nr: 1109580	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), personality disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from April 2002 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a substantive appeal dated in March 2005 the Veteran requested a Travel Board hearing.  A hearing was scheduled in June 2007 and the Veteran was notified in a letter dated in May 2007.  The Veteran did not appear and did not submit a motion for a new hearing.  Accordingly, the case will be processed as though the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), personality disorder, and major depressive disorder.  

The Veteran's claim for service connection was previously remanded by the Board in August 2009 for further development.  Following that development, the case was returned to the Board.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), personality disorder, or major depressive disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

Prior to service, schizoaffective disorder was diagnosed in January 2002.  No psychiatric abnormalities were noted at the time of the service entrance examination.  During military service, the Veteran was diagnosed as having an adjustment disorder; a brief psychotic disorder; and a personality disorder, not otherwise specified, manifested by schizoid, immature, and dependent features.  See Psychiatric Consultation Narrative Summary dated September 25, 2002.

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service. VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital or developmental defects, service connection may not be granted for a defect; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127.

Post-service, the Veteran was assessed as having psychiatric disorders, to include depressive disorder, a personality disorder, adjustment disorder, major depression, panic disorder, schizophrenia, delusional disorder, obsessive compulsive disorder and chronic paranoid psychosis.  

In September 2010 the Veteran was accorded a compensation and pension (C&P) PTSD examination.  The examiner first discussed the Veteran's mental status history.  She noted a January 1995 treatment record showing treatment when the Veteran was a child, which the Veteran denied.  She also noted a January 2002 diagnosis of schizoaffective disorder prior to the Veteran's military service and noted that the Veteran was diagnosed as having severe personality disorder and adjustment disorder in basic training and his first assignment.  She also noted post-service diagnoses of depressive psychosis, major depression, conversion disorder, severe personality disorder, panic disorder, depression with psychotic features, schizophrenia (panic attacks), and chronic paranoid psychosis.  The examiner noted that one of the stressors reported by the Veteran was a fellow trainee dying during basic training.  She then noted in the PTSD stressor section of the examination report that there were no stressor events that the Veteran found particularly traumatic.  She further indicated that he did not have PTSD symptoms.  Following a mental status examination, the Veteran was diagnosed as having depression with psychotic features.  The Axis II diagnosis was dependent personality disorder with avoidant traits.  

The examiner opined that the Veteran's depression with psychotic features was not caused by or a result of military service and was not permanently aggravated by military service.  She indicated that in 2003 upon VA examination, he was diagnosed as having adjustment disorder and in the military he was diagnosed as having a personality disorder and failure to adjust to the military, an adjustment disorder with anxiety.  She further noted that he did not have the adjustment disorder he had in the military currently or at any time after his discharge. 

The examiner further stated that the Veteran did not have PTSD and denied any stressors before, during, or after the military.  

She found that the Veteran had a personality disorder which accounted for his inability to perform and individuate as an adult and that personality disorders cannot be service connected.  

She further stated that the symptoms of schizophrenia, schizoaffective disorder, depression with psychotic features, and paranoid psychosis were manifesting prior to service and are not service connectable.  She considered aggravation, but noted that the symptoms and complaints manifested under stress as a result of the Veteran's personality disorder and inability to cope with routine stress of separating from his family.  The examiner also found that he was seen within the first week of service when he reported that he made a mistake and wanted to go home.  He was given support groups but refused to adapt and became more adamant in his request to separate.  Since service, the same pattern had continued.  When he is under stress, he fails to function adequately in both a personal and occupational arena.  Stress causes him to be overwhelmed and seems to increase his depression and the reappearance of psychotic features.   Though this did manifest within the first weeks of active duty, they were already a part of his premilitary functioning.  She concluded that the Veteran's military service did not aggravate the Veteran's condition beyond its normal progression nor cause a permanent disability that would not have occurred if not for the military.  She found no unusual stressors or causative factors that would have accounted for his inability to cope and stated that he was provided multiple forms of support.  It was his low level of functioning and avoidant/dependent response pattern that creates and impairs his ability to adapt then and now.  

Although the examiner indicated that the Veteran did not have PTSD and denied any stressors before, during, or after the military, in a statement received in April 2003, the Veteran indicated a stressor.  The examiner's opinion is unclear as to whether she found the stressor was insufficient to support a diagnosis of PTSD or did not consider the stressor of the service member's death in service because it was not corroborated.  In that regard, it is also noted that the examiner indicated the MCMI3 reflected "high levels of social isolation and difficulties relating to others as well as depressive and negative personality with reports of depression, dysthymia and anxiety and to a lesser degree PTSD (vet denies any traumas)."  On remand, the RO should attempt to corroborate the stressor.  The examiner also indicated that he did not have the adjustment disorder he had in the military currently or at any time after his discharge.  However, the examiner did not reconcile this determination with the diagnosis of adjustment disorder that was provided upon VA examination in July 2003.  In addition, the examiner did not reconcile her diagnosis with the other diagnoses of record.  In light of the above, another examination should be conducted after additional development is undertaken.  

In that regard, the Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As stated above, the Veteran indicated that he witnessed the death of an individual on the obstacle course during Warrior Week.  It does not appear that the RO contacted U. S. Army & Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed stressor.  On remand the Veteran's claim for PTSD should be developed in accordance with M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.  

Private medical records dating from April 2004 to January 2005 show the Veteran continued to seek treatment for psychiatric disorders.  An April 2004 mental status evaluation found that the Veteran was a previous client at Suncoast and was last seen by the agency in 1995 in the outpatient therapy program.  It does not appear that this record was requested.  The Veteran should be requested to provide any additional relevant medical records or sufficient information and authorization that would allow VA to seek those records on his behalf.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to submit any outstanding private medical records, to include all records from Suncoast, including those dated in 1995.  In the alternative, the Veteran should provide sufficient information so the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).

2.  Contact the U. S. Army & Joint Services Records Research Center (JSRRC), and any other appropriate agency, to obtain verification of the death of a service member on the obstacle course at Lackland Air Force Base on May 24, 2002.  (See the Veteran's PTSD questionnaire.)  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  Request that, after reviewing the claims file, the examiner provide an opinion as to whether any psychiatric disorders at least as likely as not (i.e., 50 percent or higher probability) originated in service or are related to service.  The examiner should also address whether the Veteran has an acquired psychiatric disorder that was superimposed on the personality disorder in service.  

The examiner should indicate whether the Veteran has or does not have PTSD that is at least as likely as not related to a stressor in service and should provide a complete rationale for the conclusion.  If the examiner finds that it is less likely as not (i.e. a probability of less than 50 percent) that a psychiatric disorder originated in or is related to service, the examiner should address whether the Veteran undebatably had a psychiatric disorder that pre-existed service and if so explain why.  If the response is affirmative the examiner should opine as to whether the pre-existing psychiatric condition was aggravated (i.e. permanently worsened) beyond its natural progression during service.  

The examiner should also reconcile the diagnosis or diagnoses provided on the VA examination with the diagnoses of record:  major depression with single episodes of various suicidal ideation; depressive disorder; personality disorder with schizoid and dependent features; adjustment disorder with depressed mood; recurrent major depression with psychotic features; panic disorder without agoraphobia; schizoaffective disorder; and chronic paranoid psychosis.  

The examiner must explain the rationale for the opinions given.  

4.  Ensure that the above development has been completed in accordance with the above directives and, in particular, that the VA examination report provides all the requested information and opinions.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


